         Case 1:16-cr-04571-JCH Document 187 Filed 10/21/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO



 UNITED STATES OF AMERICA,

         Plaintiff,

 v.                                                        1:16-CR-4571-JCH

 GUY ROSENSCHEIN,

         Defendant.


      NON-PARTY MICROSOFT CORPORATION’S MOTION FOR LEAVE TO FILE
                RESPONSE TO DEFENDANT’S OBJECTIONS TO
            PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        Non-Party Microsoft Corporation has moved to modify Defendant’s Rule 17(c) subpoena

because compliance would be unreasonable and oppressive in light of the extraordinarily broad

scope of the subpoena’s eighteen requests, and because the subpoena fails to meet the specificity,

relevancy, and admissibility requirements under United States v. Nixon, 418 U.S. 683 (1974).

See ECF No. 125. This Court referred Microsoft’s Motion to Magistrate Judge Ritter for

decision pursuant to 28 U.S.C. § 636(b)(1)(A) and Fed. R. Crim. P. 59(a). See ECF No. 139. On

October 2, 2019, Magistrate Judge Ritter issued Proposed Findings and Recommended

Disposition, recommending that Microsoft’s Motion be granted. See ECF No. 183. On October

16, 2019, Defendant filed objections to the Proposed Findings and Recommended Disposition,

asking this Court to “set aside” the Magistrate Judge’s decision. See ECF No. 185 at 2. In order

to respond to Defendant’s arguments in his objections, Microsoft hereby respectfully requests

leave to file a response to Defendant’s objections by November 8, 2019.

        Microsoft has conferred with counsel for the Defendant regarding this motion, who has

advised that Defendant does not object to Microsoft’s request for leave to file a response.
         Case 1:16-cr-04571-JCH Document 187 Filed 10/21/19 Page 2 of 2



Dated: October 21, 2019                      Respectfully submitted,

                                             PEIFER, HANSON & MULLINS, P.A.

                                             By: /s/ Mark T. Baker
                                                    Mark T. Baker
                                             P.O. Box 25245
                                             Albuquerque, NM 87125-5245
                                             Tel: (505) 247-4800
                                             Fax: (505) 243-6458
                                             Email: mbaker@peiferlaw.com

                                             -and-

                                             Alexander A. Berengaut
                                             Megan A. Crowley
                                             Jadzia B. Pierce
                                             Covington & Burling, LLP
                                             One City Center
                                             850 Tenth Street, NW
                                             Washington, DC 20001-4956
                                             Tel: (202) 662-5367
                                             Email: aberengaut@cov.com
                                                    MCrowley@cov.com
                                                    JPierce@cov.com

                                             Attorneys for Non-Party Microsoft Corporation



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 21, 2019, the foregoing Motion was filed

electronically pursuant to CM/ECF procedures for the District of New Mexico, which caused

counsel of record to be served by electronic means, as more fully reflected on the Notice of

Electronic Filing.



PEIFER, HANSON & MULLINS, P.A.

By: /s/ Mark T. Baker
       Mark T. Baker
                                                2
